[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             JULY 18, 2007
                              No. 06-16657                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

               D. C. Docket No. 05-00054-CR-HLM-WEJ-3-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOSE GOMEZ MADRIGAL,

                                                           Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                           __________________

                               (July 18, 2007)

Before ANDERSON, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Jose Gomez Madrigal appeals the 168-month sentence imposed on him
following his conviction for distribution of methamphetamine, 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(A)(viii). Madrigal was arrested along with codefendants

Ruben Sosa and Manuel Perez-Flores immediately after completing a sale of

methamphetamine to undercover police officers.

         Madrigal argues that, because he had no role in the crime other than

transportation of the methamphetamine, the district court clearly erred in denying

him a mitigating role reduction. This is the type of issue that we review only for

clear error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en

banc).

         A defendant who is “plainly among the least culpable of those involved in

the conduct of a group,” and who has a “lack of knowledge or understanding of the

scope and structure of the enterprise and of the activities of others” is entitled to a

four-level reduction for his minimal role. U.S.S.G. § 3B1.2(a), comment. (n.4). A

defendant “who is less culpable than most other participants, but whose role could

not be described as minimal” is entitled to a two-level reduction for his minor role.

U.S.S.G. § 3B1.2(b), comment. (n.5). The defendant bears the burden of proving a

mitigating role in the offense by a preponderance of the evidence. De Varon, 175

F.3d at 939.

         The district court performs a two-prong test in making a mitigating role



                                            2
determination. Id. at 940-45. In the first prong, the “the district court must

measure the defendant's role against the relevant conduct for which [he] has been

held accountable.” Id. at 940. “Where the relevant conduct attributed to a

defendant is identical to [his] actual conduct, [he] cannot prove that [he] is entitled

to a minor role adjustment simply by pointing to some broader criminal scheme in

which [he] was a minor participant but for which [he] was not held accountable.”

Id. at 941. “When a drug courier's relevant conduct is limited to [his] own act of

importation, a district court may legitimately conclude that the courier played an

important or essential role in the importation of those drugs.” Id. at 942-43.

      In the second prong, the district court may compare the defendant’s conduct

to that of the other participants in the conduct for which the defendant was held

accountable. Id. at 944. Even if a defendant shows that his role was less than that

of other participants, this “may not be dispositive of role in the offense, since it is

possible that none are minor or minimal participants.” Id.

      The district court did not clearly err in finding that Madrigal was not entitled

to a mitigating role reduction. He was held accountable for only the quantity of

methamphetamine that he personally distributed. While Madrigal asserts that his

role was less than that of his codefendants, that fact would not stop the district

court from finding that his role was not minor or minimal, see id.; even if



                                            3
Madrigal’s sole contribution to the offense was delivery of the drugs, that is

enough to allow the court to conclude that he played an essential role in the

offense. See id. at 941.

      Madrigal also argues that his 168-month sentence is unreasonable in light of

the 87-month sentence received by codefendant Perez-Flores. “After the district

court has accurately calculated the Guideline range,” we review the final sentence

for reasonableness. United States v. Winingear, 422 F.3d 1241, 1244 (11th Cir.

2005) (internal quotes omitted). The factors that act as a guide in determining

whether a sentence was reasonable are found in 18 U.S.C. § 3553(a). Id. at 1246.

“These factors include the available sentences, the applicable Guideline range, the

nature and circumstances of the offense, and the need for the sentence to reflect the

seriousness of the offense, promote respect for the law, provide just punishment for

the offense, and provide the defendant with needed medical care.” Id. Another

factor is “the need to avoid unwarranted sentence disparities among defendants

with similar records who have been found guilty of similar conduct.” 18 U.S.C.

§ 3553(a)(6).

      As the party challenging the sentence, Madrigal has the burden of

establishing its unreasonableness. United States v. Martin, 455 F.3d 1227, 1237

(11th Cir. 2006). He has not carried that burden. Unlike Perez-Flores, Madrigal



                                          4
did not cooperate with the government, and thus was not “similarly situated” with

Perez-Flores for sentence comparison purposes.

      AFFIRMED.




                                         5